Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 19, line 3 is objected to because of the following informalities:  “the mixture” should be - -a mixture of fuel and air- -.  Appropriate correction is required.
Claim 19, line 8-9 is objected to because of the following informalities:  “a mixture of fuel and air” should be - -the mixture of fuel and air- -.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15, line 2 recites the limitation “each of the plurality of injectors” which renders the claim indefinite because it is unclear if these plurality of injectors is the same or different from the at least one injector of claim 1, line 6.  Furthermore, the recitation of “the plurality of injectors” lacks antecedent basis.  For purposes of examination, the claim is dependent from claim 14 because claim 14 introduces the plurality of injectors.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-10, 14, 16-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hughes (US 20180187607).
Regarding claim 1, Hughes discloses a combustor (Figure 1; 22) comprising: 
a liner (The upstream liner component of Figure 2; 46, Paragraph 0028)  defining a combustion chamber (Figure 2; 70); 
a transition piece (The downstream transition component of Figure 2; 46, Paragraph 0028) coupled to a rear end of the liner (The rear end of the liner); 
a flow sleeve (Figure 2; 48) defining an annular channel (Figure 2; 47) by surrounding the liner and the transition piece; and 
at least one injector (Figure 2; 100) disposed on a circumferential position (The circumferential positions where Figure 2; 100 are located) of the flow sleeve and configured to inject a mixture of fuel and air (The second fuel/air mixture.  Paragraph 0035) into the combustion chamber, each of the at least one injector comprising: 
an injection pipe (Figure 4; 170) extending radially and passing through both the flow sleeve and either of the liner and the transition piece; 
a plate (The portion of Figure 4; 100 above and including 150) coupled to the injection pipe; and 
a plurality of mixing passages (Figure 3; 132) formed through the plate.
Regarding claim 2, Hughes discloses the invention as claimed.
(Figure 4; 116) through which fuel is injected into the plurality of mixing passages from a fuel plenum (Figure 4; 114) defined in the plate.
Regarding claim 3, Hughes discloses the invention as claimed.
Hughes further discloses wherein the fuel ports are disposed to face each other in each of the mixing passages of the plate (Figure 4; 116 faces each other).
Regarding claim 4, Hughes discloses the invention as claimed.
Hughes further discloses a fuel supply channel (Figure 2; 105) that extends in an axial direction (Figure 2; 300) of the flow sleeve and is configured to supply 25the fuel to the fuel plenum.
Regarding claim 5, Hughes discloses the invention as claimed.
Hughes further discloses wherein the injection pipe includes a cylindrical pipe (The portion of Figure 4; 170 through 48 is a cylindrical pipe).
Regarding claim 6, Hughes discloses the invention as claimed.
Hughes further discloses wherein the injection pipe includes a narrowed portion (The narrowed portion of Figure 4; 170) formed on a downstream side of the plate, the narrowed portion including a first end (The top end of the narrowed portion of Figure 4; 170 toward 48) disposed toward the flow sleeve and a second end (The bottom end of the narrowed portion of Figure 4; 170 toward 46) disposed toward the liner or the transition piece, the narrowed portion becoming narrower from the first end to the second end.
Regarding claim 8, Hughes discloses the invention as claimed.
Hughes further discloses a guide 15member (Figure 4; 120) coupled to the plate and configured to guide the mixture of fuel and air exiting the plurality of mixing passages to a radial center (The radial center of the injection pipe) of the injection pipe.
Regarding claim 9, Hughes discloses the invention as claimed.
(Figure 4; 120 has a cone shape).
Regarding claim 10, Hughes discloses the invention as claimed.
Hughes further discloses wherein the narrowed portion of the injection pipe includes outer surfaces (The radially outer surfaces of Figure 4; 170 with respect to the central axis of 120) that are inclined with respect to the liner or the transition piece, 
wherein the guide member includes outer surfaces (The inclined radially outer surfaces of Figure 4; 120 with respect to the central axis of Figure 2; 300) that are inclined with 25respect to an axial center line (Figure 2; 300) of the annular channel, and  
25wherein the inclination of the narrowed portion is substantially equal to the inclination of the guide member (The inclination of the narrowed portion and guide member are substantially equal).
Regarding claim 14, Hughes discloses the invention as claimed.
Hughes further discloses wherein wherein the at least one injector consists of a plurality of injectors (Figure 2 shows a plurality of 100) disposed on a single plane (The single plane where Figure 2; 100 are located.  Paragraph 0026) that passes through a 20circumference (The circumference of the flow sleeve) of the flow sleeve.
Regarding claim 16, Hughes discloses the invention as claimed.
Hughes further discloses wherein the plurality of mixing passages are arranged so as to be uniformly distributed in the plate (Figure 3 shows 132 being uniformly distributed).
Regarding claim 17, Hughes discloses the invention as claimed.
Hughes further discloses a plurality of nozzle assemblies (Figure 2; 40) coupled to the liner and configured to inject a primary mixture of 10fuel and air (The first fuel/air mixture in Paragraph 0033) into a primary combustion zone (Figure 2; 72) for one of two axial fuel stages (Figure 2; 40 forms a first axial fuel stage while 100 forms another axial fuel stage).
Regarding claim 18, Hughes discloses the invention as claimed.
(The second fuel/air mixture.  Paragraph 0035) to be injected into a secondary combustion zone (Figure 2; 74) occurring in the combustion chamber downstream from 15the primary combustion zone.
Regarding claim 19, Hughes discloses a gas turbine (Figure 1; 10) comprising a compressor (Figure 1; 14) configured to compress air (Paragraph 0019); a combustor (Figure 1; 22) configured to produce combustion gas by mixing fuel with the compressed air and burning a mixture of fuel and air (The second fuel/air mixture.  Paragraph 0035); and a turbine (Figure 1; 18) configured to generate a rotational force 20from the combustion gas (Paragraph 0019), 
wherein the combustor comprises a liner (The upstream liner component of Figure 2; 46, Paragraph 0028) defining a combustion chamber (Figure 2; 70); a transition piece (The downstream transition component of Figure 2; 46, Paragraph 0028) coupled to a rear end of the liner (The rear end of the liner); a flow sleeve (Figure 2; 48) defining an annular channel (Figure 2; 47) by surrounding the liner and the transition piece; and at least one injector (Figure 2; 100) disposed on a circumferential position (The circumferential positions where Figure 2; 100 are located) of the flow sleeve and configured to inject the 25mixture of fuel and air (The second fuel/air mixture.  Paragraph 0035) into the combustion chamber, and 
27wherein each of the at least one injector comprises: 
an injection pipe (Figure 4; 150 and 170) extending radially and passing through both the flow sleeve and either of the liner and the transition piece; 
a plate (The portion of Figure 4; 100 above 150) coupled to the injection pipe; and  
5a plurality of mixing passages (Figure 3; 132) formed through the plate.
Regarding claim 20, Hughes discloses the invention as claimed.
(Figure 2; 40) coupled to the liner and configured to inject a primary mixture of fuel and air (The first fuel/air mixture in Paragraph 0033) into a 10primary combustion zone (Figure 2; 72) for one of two axial fuel stages (Figure 2; 40 forms a first axial fuel stage while 100 forms another axial fuel stage), and 
wherein the mixture of fuel and air of the at least one injector is a secondary mixture of fuel and air (The second fuel/air mixture.  Paragraph 0035) to be injected into a secondary combustion zone (Figure 2; 74) occurring in the combustion chamber downstream from the primary combustion zone.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al (US 20170268786).

    PNG
    media_image1.png
    455
    591
    media_image1.png
    Greyscale

Annotated Figure 3 of Cai et al (US 20170268786)

Regarding claim 1, Cai discloses a combustor (Figure 1; 16) comprising: 
a liner (The portion of Figure 2; 42 upstream of the tapering or transition portion in Paragraph 0024) defining a combustion chamber (The combustion chamber defining Figure 2; 44, 46, 50); 
a transition piece (The tapering or transition portion of Figure 2; 42) coupled to a rear end (The transition piece is coupled to the rear end of the liner) of the liner; 
a flow sleeve (Figure 2; 54) defining an annular channel (Figure 2; 56) by surrounding the liner and the transition piece; and 
at least one injector (Figure 2; 102) disposed on a circumferential position (The circumferential positions of Figure 2; 102) of the flow sleeve and configured to inject a mixture of fuel and air (Paragraph 0031) into the combustion chamber, each of the at least one injector comprising: 
an injection pipe (Annotated Figure 3; labeled pipe) extending radially and passing through both the flow sleeve and either of the liner and the transition piece; 
a plate (The portion of Figure 3; 102 above Annotated Figure 3; labeled pipe coupled to the injection pipe; and 
a plurality of mixing passages (Figure 4; 124) formed through the plate.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Chen (US 20130232980).
Regarding claim 7, Hughes discloses the invention as claimed.
Hughes further discloses wherein the narrowed portion of the injection pipe has an inclination (The inclination of Figure 4; 170 with respect to 46).
Hughes does not disclose the inclination is of 30° to 60°.
However, Chen teaches a combustor (Figure 1; 14) comprising: 
a liner (Figure 2; 46) defining a combustion chamber (The chamber defining Figure ; 38); 
a transition piece (Figure 1; 40) coupled to a rear end of the liner (The rear end of the liner); 
a flow sleeve (Figure 2; 48) defining an annular channel (Figure 2; 50) by surrounding the liner; and 
at least one injector (Figure 2; 60) disposed on a circumferential position (The circumferential positions of Figure 2; 60) of the flow sleeve and configured to inject a mixture of fuel and air (Paragraph 0025) into the combustion chamber, each of the at least one injector comprising: 
an injection pipe (The tube defining Figure 4; 60.  Paragraph 0025) extending radially and passing through either of the liner and the transition piece; 
wherein the injection pipe includes a narrowed portion (Figure 4; 74), the narrowed portion including a first end (The top end of Figure 4; 60) disposed toward the flow sleeve and a second end (The end of Figure 4; 60 toward 46) disposed toward the liner or the transition piece, the narrowed portion becoming narrower from the first end to the second end (Paragraph 0027)
wherein the narrowed portion of the injection pipe has an inclination (The inclination of the narrowed portion with respect to Figure 4; 46) and

“[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation”, In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The presence of a known result-effective variable would be a motivation for a person of ordinary skill in the art to experiment to reach another workable product or process. See KSR; MPEP 2144.05(II)(B).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hughes wherein the inclination is of 30° to 60° in order to optimize the acceleration of the fluid injection in to the combustion chamber (The modification has the inclination is of 30° to 60°).

Claim 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Crothers et al (US 20150219336).
Regarding claim 11, Cai discloses the invention as claimed.
Cai further discloses an air shield (Figure 3; 114) for 5defining a constant volume (The internal volume of Figure 3; 114 is constant), the air shield establishing an internal volume (The internal volume of Figure 3; 114) of the air shield that is separate from an external volume (The volume of Figure 2; 34) of the air shield and having at least one communication (Annotated Figure 3; labeled hole.  Paragraph 0034) enabling communication between the internal and external volumes.
Cai does not disclose wherein the air shield is a damper.
However, Crothers teaches a combustor (Figure 1; 42) comprising: 
a liner (Figure 2; 72) defining a combustion chamber (Figure 2; 68); 
a transition piece (Figure 2; 74) coupled to a rear end of the liner (The rear end of the liner); 
a flow sleeve (Figure 2; 76) defining an annular channel (Figure 2; 82) by surrounding the liner and the transition piece; and 
at least one injector (Figure 2; 128) disposed on a circumferential position (The circumferential positions of Figure 2; 128) of the flow sleeve and configured to inject a mixture of fuel and air (Paragraph 0133) into the combustion chamber, each of the at least one injector comprising: 
an injection pipe (The tube portion of Figure 18; 130) extending radially and passing through both the flow sleeve and either of the liner and the transition piece; and 
a plate (The top, horizontal plate of Figure 18; 130) coupled to the injection pipe; and 
a damper (Figure 18, 134.  Paragraph 0142, 0144.  Furthermore, one of ordinary skill in the art would recognize 134 to be resonator.  Crothers states in Paragraph 0049 and 0133 states that the compressed working fluid, which 140 is a portion of, provides cooling) for 5defining a constant volume (Figure 18; 136 is constant), the damper establishing an internal volume (Figure 18; 136) of the damper that is separate from an external volume (The external volume outside of Figure 18; 136) of the damper and having at least one communication hole (Figure 18; 142) enabling communication between the internal and external volumes.
(Paragraph 0144, The modification uses different sized holes for Annotated Figure; 3, labeled hole of Cai for different combustors).
Regarding claim 12, Cai in view of Crothers teaches the invention as claimed.
Cai further discloses wherein the air shield (In the combined invention of Cai in view of Crothers, the air shield of Cai is a damper) is coupled to the plate (The air shield is coupled to the plate by Figure 3; 54 and 150) and is configured to cover the plate.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cai in view of Crothers as applied to claim 11 above, and further in view of Huber.
Regarding claim 13, Cai in view of Crothers teaches the invention as claimed.
Cai in view of Crothers does not teach a cylinder slidably coupled to the communication hole; and  
15a communication channel formed through the cylinder and configured to communicate with the internal and external volumes.
However, Huber teaches a combustor (Figure 1; 1) comprising
a damper (The damper of Figure 5.  Paragraph 0020 and 0022) for 5defining a constant volume (The volume of Figure 5; 16, 23, 25 is constant), the damper establishing an internal volume (The volume of Figure 5; 16, 23, 25) of the damper that is separate from an external volume (The volume of Figure 5; 30) of the damper and having at least one communication hole (The hole in Figure 5; 14 for 43) enabling communication between the internal and external volumes;
a cylinder (Figure 5; 43) slidably coupled to the communication hole (Functional Language, the pipe is able to slide and couple to the communication hole); and  
(Paragraph 0064).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Cai in view of Crothers to include a cylinder slidably coupled to the communication hole; and  15a communication channel formed through the cylinder and configured to communicate with the internal and external volumes as taught by and suggested by Huber in order to increase cooling of the liner (Paragraph 0057 and 0058.  The modification uses pipes through the communication holes to increase cooling to the liner).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hughes in view of Hoke et al (US 20160123596).
Regarding claim 15, Hughes discloses the invention as claimed.
Hughes further discloses wherein each of the plurality of injectors has an axial center line (The axial center line of Figure 2; 100) and is disposed at an inclined angle (The inclined angle of the axial center and a tangent of the flow sleeve) formed by the axial center line intersecting a tangent line (The tangent of the flow sleeve) 25of the flow sleeve drawn to intersect the axial center line
Hughes does not disclose wherein the plurality of injectors include one or more injectors disposed at an inclined angle that is different from the inclined angle of other injectors of the plurality of injectors.
However, Hoke teaches a combustor (Figure 3; 26) comprising: 
a liner (Figure 3; 72, 74 which includes 72A, 72B, &4A, 74B.  Paragraph 0068) defining a combustion chamber (Figure 3; 66); 
a flow sleeve (Figure 3; 68, 70) defining an annular channel (Figure 4; 106A, 106B) by surrounding the liner; and 
at least one injector (Figure 5; 126) disposed on a circumferential position (The circumferential positions of Figure 6, 126) of the flow sleeve and configured to inject a mixture of fuel and air (Paragraph 0069) into the combustion chamber,
wherein the at least one injector consists of a plurality of injectors (Figure 17; 126 and 128.  Paragraph 0084 states that embodiments can be combined, so that Figure 17; 128 has the orientation of Figure 9; 128.  Also, see claim 21 of Hoke) and each of the plurality of injectors has an axial center line (The axial centerlines of Figure 17; 126, 128) and is disposed at an inclined angle (The inclined angle of Figure 17; 126 is approximately 90 degrees while Figure 9; 128 has an oblique angle) formed by the axial center line intersecting a tangent line (The tangent line of the flow sleeve) 25of the flow sleeve drawn to intersect the axial center line, and  
26wherein the plurality of injectors include one or more injectors disposed at an inclined angle that is different from the inclined angle of other injectors of the plurality of injectors (The inclined angles of Figure 17; 126 and Figure 9; 128 are different).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the invention of Hughes wherein the plurality of injectors include one or more injectors disposed at an inclined angle that is different from the inclined angle of other injectors of the plurality of injectors as taught by and suggested by Hoke in order to provide perpendicular and tangential injections (Paragraph 0071 and 0084.  The modification makes some of the injectors have perpendicular inclined angles while others have an oblique inclined angles).
Examiner Note
Examiner requests an interview to expedite prosecution.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Hase et al (US 20170268777) states in Paragraph 0047 and 0051 that the resonators provide cooling to the combustor.
Schilp et al (US 20170227220) states in Paragraph 0004 that resonators dampen as well as provide cooling to the combustor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN G KANG whose telephone number is (571)272-9814.  The examiner can normally be reached on Mon-Fri 8:00-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/EDWIN KANG/Examiner, Art Unit 3741